—Order, Supreme Court, New York County (Harold Tompkins, J.), entered October 20, 1992, which, in an action for indemnification of money paid to the State to remediate an oil spill, denied plaintiff’s motion and defendant’s cross-motion for summary judgment, unanimously affirmed, without costs.
Both sides have failed to sustain their burdens as proponents of a motion for summary judgment (see, Zuckerman v City of New York, 49 NY2d 557, 562; Friends of Animals v Associated Fur Mfrs., 46 NY2d 1065, 1067). Summary judgment was properly denied plaintiff since there are several issues of fact, including, inter alia, whether the cause of the damage was defendant’s act in filling the oil tanks on February 15, 1988 or were there other possible sources of the spill, such as plaintiff’s acts or the pre-existing leaky condition of the tanks. Further, there is an issue as to the adequacy of plaintiff’s notice to defendant regarding the commencement of the enforcement action by the State of New York against the plaintiff. Concur—Rosenberger, J. P., Ellerin, Kupferman and Kassal, JJ.